Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 06/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant added new paragraph [0028] into the specifications disclosing elements of a new drawing figure 5, the disclosure was not present in the original specifications.  The amendment introduces new matter into the specifications and the accompanied Figure 5 thus, the amendment to the specification and the drawings is not entered.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “are each disposable cardboard boxes having punch-outs at a top side enabling extraction” as recited in claim 3 lines 2-3, must be shown or 
Therefore, the limitations “wherein the first-wipe receptacle and the second-wipe receptacle are labeled with the terms “SOAP” and “WATER” respectively” as recited in claim 6 lines 1-2, must be shown or the feature(s) canceled from the claim(s). Currently, only first and second dispensers are shown to comprise an indicia. No new matter should be entered. No new matter should be entered.

Therefore, the limitations “wherein the first-dispenser, the second-dispenser, the first-receptacle, and the second-receptacle each are formed as rectangular prisms” as recited in claim 10 lines 1-2, must be shown or the feature(s) canceled from the claim(s). The first-receptacle and the second-receptacle are shown to be rectangular prisms.  No new matter should be entered.

Therefore, the limitations “the container further comprises projections to releasably snap the top-plate within the exterior-wall” as recited in claim 9 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Therefore, the limitations “one lid further comprises a lid-fastener to lock the one lid closed” as recited in claim 11 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.



Therefore, the limitations “a first-port and a second-port” as recited in claim 14 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Therefore, the limitations “a first-port and a second-port, such that the first-port aligns with and is smaller in diameter than the first-aperture, and the second-port aligns with and is smaller in diameter than the second-aperture” as recited in claim 14 lines 1-3, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitations “wherein the first-port and the second-port each comprise circular openings perforating the top plate” as recited in claim 15 line 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitations “the first-port and the second-port each comprise flaps that close access to the first-aperture and the second-aperture” as recited in claim 16 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 8,540,117) in view of Ashford (US 6,702,147) in view of Dobson (US 2001/0035416 A1) and further in view of Pound (US 5,462,197).

	Referring to claims 17, 4, 7-9 and 11.  Andrews discloses a combination wet wipe dispensing kit (including 10 and 20; Figure 1) for containing and dispensing two types of wet wipes (pre wash wipes and soap wipes; see abstract), the combination wet wipe dispensing kit (including 10 and 20) comprising:
a container (10; Figure 1) having a first-dispenser (14), the first-dispenser (14) having an upwardly-facing first-aperture (33; Figure 6);
a second-dispenser (13; Figure 3) disposed adjacent to the first-dispenser (14), the second-dispenser having an upwardly-facing second-aperture (aperture 33 in 22);
an exterior-wall bounding the first-dispenser and the second-dispenser;
a base (17) underlying the first-dispenser (14) and the second-dispenser (13);
a dividing-wall (11) separating the first-dispenser (14) from the second-dispenser (13); and
one lid (plurality of sliding lids 27 on 20; Figure 7) hingedly (slidably) attached to the first-dispenser (14) and the second-dispenser (13);
a plurality of soap-and-water-infused wipes (soap wipes) contained within the first-dispenser (14); and
a plurality of water-saturated wipes (pre wash wipes) contained within the second-dispenser (13);

wherein the container (10) further comprises projections (friction fit rim extensions to mate with the top plate extensions; see rim in Figure 8) to releasably snap the top-plate (20) within the exterior-wall (the friction rim of 20 rests within the exterior wall; Figure 8) over the first-dispenser (14) and the second-dispenser (13);
wherein the one lid (plurality of sliding lids 27 on 20; Figure 7) further comprises a lid-fastener (slot 30 and catch of 27 to lock into 30) to lock the one lid (plurality of sliding lids 27 on 20; Figure 7) closed over the first-dispenser (14) and the second-dispenser (13).
Andrews does not disclose a one lid hingedly attached to the first-dispenser and the second-dispenser.

Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein a single one lid (12) is hingedly attached to the first-dispenser (18) and the second-dispenser (30).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews to have included a one lid hingedly attached to the first-dispenser and the second-

Andrews in view of Young do not disclose the first-dispenser and the second-dispenser are labeled with the terms “SOAP” and “WATER” respectively.

Dodson discloses a dual container wipe dispenser (10; Figure 2) wherein the first-dispenser (14; Figure 3) and the second-dispenser (16) are labeled with an indicia indicating the type of product contained within.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews in view of Young to have included a the first-dispenser and the second-dispenser labeled with an indicia indicating the type of product contained within as taught by Dodson because a user would be able to clearly identify the contained product before dispensing wipes thus reducing the potential of wasted wipes.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews in view of Young and Dodson to have included the labeled indicia as reciting “Soap” and “Water” on the first and the second dispensers respectively because a 

Andrews in view of Ashford and Dobson do not disclose the top-plate being able to nest within the exterior-wall, the top-plate being flush with the exterior-wall beneath the lid when the lid is closed.

	Pounds discloses a towelette dispensing device (Figure 3) comprising a top-plate (48) covering the dispenser, the one top-plate (48) being able to be contained underneath and parallel to the lid (62) when the lid is closed (as in Figure 2), the top-plate (48) being able to nest within the exterior-wall (exterior wall 16), the top-plate (48) being flush with the exterior-wall beneath the lid when the lid is closed (see Figure 4).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews in view of Ashford and Dobson to have included the top-plate being able to nest within the exterior-wall, the top-plate being flush with the exterior-wall as taught by Pounds because the top wall being flush with the exterior wall would provide a more finished aesthetic look to the top of the dispenser.

Referring to claim 5.  Andrews discloses a combination wet wipe dispensing kit comprising a top-plate (20) covering both the first-dispenser (14) and the second-dispenser (13), thereby containing both the plurality of water-saturated wipes (pre wash 

Andrews in view of Ashford and Dobson do not disclose the top-plate being able to nest within the exterior-wall, the top-plate being flush with the exterior-wall.

	Pounds discloses a towelette dispensing device (Figure 3) comprising a top-plate (48) covering the dispenser, the one top-plate (48) being able to be contained underneath and parallel to the lid (62) when the lid is closed (as in Figure 2), the top-plate (48) being able to nest within the exterior-wall (exterior wall 16), the top-plate (48) being flush with the exterior-wall beneath the lid when the lid is closed (see Figure 4).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews in view of Ashford and Dobson to have included the top-plate being able to nest within the exterior-wall, the top-plate being flush with the exterior-wall as taught by Pounds because the top wall being flush with the exterior wall would provide a more finished aesthetic look to the top of the dispenser.
 
Regarding claim 6, see above, the indicia’s are only shown to be on the first and second dispensers, indicia’s are not disposed on the first and second wipe receptacles.

s 1-3, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 8,540,117) in view of Ashford (US 6,702,147).

Referring to claim 1.  Andrews discloses a system for containing and dispensing two types of wet wipes (including 10 and 12; Figure 1), the system comprising:
a container (10) having
a first-dispenser (14), the first-dispenser (14) having an upwardly-facing first-aperture (see dispenser container top end opening at top of 14; Figure 3);
a second-dispenser (13) disposed adjacent to the first-dispenser (14), the second-dispenser (13) having an upwardly-facing second-aperture (see dispenser container top end opening at top of 13; Figure 3);
an exterior-wall (19) bounding the first-dispenser (14) and the second-dispenser (13);
a base (17) underlying the first-dispenser (14) and the second-dispenser (13);
a dividing-wall (11) separating the first-dispenser (14) from the second-dispenser (13); and
one lid (plurality of sliding lids 27 on 20; Figure 7) hingedly (slidably) attached to the first-dispenser (14) and the second-dispenser (13);
a plurality of soap-and-water-infused wipes (soap wipes) contained within the first-dispenser (14); and
a plurality of water-saturated wipes (pre wash wipes) contained within the second-dispenser (13).



Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein a single one lid (12) is hingedly attached to the first-dispenser (18) and the second-dispenser (40).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews to have included a one lid hingedly attached to the first-dispenser and the second-dispenser as taught by Ashford because a single lid would be able to cover all of dispensing apertures of the dispensers thus reducing complexity of the dispensing kit by reducing the plurality of lids with a single lid.

Referring to claim 2.  Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein the plurality of soap-and-water-infused wipes (wet wipes) is contained within a first-wipe receptacle (22; Figure 7) and the plurality of water-saturated wipes (wet wipes) is contained within a second-wipe receptacle (44; Figure 7).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews to have included the plurality of types of wet wipes as being carried in a first and a second wipe receptacle respectively because the wipe receptacle would further prevent the wipes from drying out thus improving quality of the contained wipes.

Referring to claim 3.  (subject matter not shown in drawings) Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein the first-wipe receptacle (22) and the second-wipe receptacle (44) are each disposable cardboard boxes (Col. 4 lines 59-65) having punch-outs (24 and 46; Figure 7) at a top side enabling extraction of the plurality of soap-and-water-infused wipes from the first-wipe receptacle (22) and the plurality of water-saturated wipes from the second-wipe receptacle (24).

Referring to claim 10.  (subject matter not shown in drawings) Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein the first-dispenser (18), the second-dispenser (40), the first-receptacle (22), and the second-receptacle (44) each are formed as rectangular prisms (see rectangular housing and cartridge).

Referring to claim 13.  Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein the first-wipe receptacle (22) and the second-wipe receptacle (44) are each disposable plastic hermetically sealed bags (Col. 4 line 51).

Referring to claim 14.  (claimed structure not shown,) Andrews discloses a system for containing and dispensing two types of wet wipes (including 10 and 12; Figure 1), 
wherein the top-plate (20) comprises a first-port (33 of 23) and a second-port (33 of 22), such that the first-port aligns with and is smaller in diameter than the first-

Referring to claim 15.  Andrews discloses a system for containing and dispensing two types of wet wipes (including 10 and 12; Figure 1), wherein the first-port (33 of 23) and the second-port (33 of 22) each comprise circular openings (33; see Figure 6) perforating the top plate (see slit 33 of top plate 20).

Referring to claim 16.  Andrews discloses a system for containing and dispensing two types of wet wipes (including 10 and 12; Figure 1), wherein the first-port (33 of 23) and the second-port (33 of 22) each comprise flaps (see four flaps in 31; Figure 6) that occupy the circular openings (33 of 23) and close access to the first-aperture and the second-aperture respectively, yet are each sufficiently flexible (flaps are flexible) to enable the plurality of soap-and-water infused wipes and the plurality of water-saturated wipes to be pushed through each of the first-port and the second-port (1; Figure 2) as the flaps (see four flaps in 31; Figure 6) contact and resist withdrawal of the plurality of soap and water infused wipes and the plurality of water saturated wipes (1; Figure 2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 8,540,117) in view of Ashford (US 6,702,147) and further in view of Du (CN 201626628).

Referring to claim 12.  Andrews in view of Ashford do not disclose wherein the first-dispenser and the second-dispenser each have an upwardly-opening taper.

Du disclose a wet wipe dispenser (Figure 1) wherein the dispenser comprises an upwardly-opening taper (see body of 21) to improve gripability and removability of the first-wipe receptacle (1).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews in view of Ashford to have included an upwardly-opening taper to improve gripability and removability of the first-wipe receptacle as taught by Du because the upwards taper of the dispenser would provide more space around the wipe receptacles thus allowing easier insertion and removal of the wipe receptacles.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.  See modified rejections in view of Andrews (US 8,540,117) in view of Ashford (US 6,702,147) in view of Dobson (US 2001/0035416 A1) and further in view of Pound (US 5,462,197) cited above.
Applicant’s amendment to the specifications and the drawings is not entered.  New Figure 5 is indicated to be the disassembled state of the embodiment shown in Figure 1.  Such is not the case because the Figure 1 is not the same embodiment as shown in 5.  Furthermore, the amended specifications include a new paragraph 28 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651